Case Reported Without Published Opinion
Dismissed.
1 The deposition of Plaintiff Carlos Garcia lists his name as "Carlos Garcia Pairazaman," but the complaint, order appealed from, and other documents in the record on appeal list his name as "Carlos Garcia." Further, the fifth named plaintiff is referred to as "Carlos Ramirez Garcia" in the transcript of his deposition, but is listed as "Carlos Rodriguez Garcia" in the complaint, order appealed from, and other documents in the record on appeal.
2 The record on appeal reveals that named defendants Capco 1998-D7 Central Avenue Mall, LLC, Lynn Parker, and LNR Partners, Inc ., were never served with a summons and complaint and, accordingly, were never parties to this action. Further, only Plaintiffs Carlos Garcia and Sayda Martinez filed a notice of appeal in this matter. Per the custom of this Court, however, we list the parties exactly as they appear in the caption of the order from which the appeal is taken
--------